United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3927
                                   ___________

Tommy L. Lansford,                      *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Eastern
       v.                               * District of Missouri.
                                        *
Jo Anne B. Barnhart, Commissioner       *      [UNPUBLISHED]
of the Social Security Administration, *
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: September 11, 2003

                                  Filed: September 22, 2003
                                   ___________

Before MELLOY, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      Tommy L. Lansford sought disability insurance benefits asserting he was
disabled by obesity, hypertension, chronic knee problems, status post-prostate cancer,
urinary stress incontinence, and degenerative joint disease. An administrative law
judge (ALJ) held Lansford was not disabled before his insured status expired. The
ALJ found Lansford’s impairments or combination of impairments did not meet or
equal any listed impairment, Lansford’s claims of physical disability were not
credible, and Lansford retained the residual functional capacity to perform medium
work in the national economy. The district court* affirmed.

       Because substantial evidence on the record as a whole supports the ALJ’s
decision, we affirm the denial of benefits. First, the ALJ properly found Lansford’s
impairments or combination of impairments did not meet or equal any listed
impairment. The listing for arthritis of a major weight-bearing joint was not met
because Lansford did not have a gross anatomical deformity of his hip or knee or
reconstructive surgery or surgical arthrodesis. The ALJ also adequately considered
Lansford’s obesity, from which Lansford suffered years before the alleged onset of
disability. Second, the ALJ properly discredited Lansford’s subjective complaints
based on the lack of supporting objective medical evidence, Lansford’s
noncompliance with recommended treatment, his reported search for other work and
receipt of unemployment benefits, his daily activities, and the lack of any
contemporaneous report of disability by his doctors. Third, the ALJ properly decided
Lansford retained the residual functional capacity to perform medium work based on
the impairments the ALJ found to be credible.

       Having considered and rejected all of Lansford’s arguments, we affirm on the
basis of the district court’s memorandum and order.
                         ______________________________




      *
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-